DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of copending Application No. 16/137,642 in view of Gruhl (US 2008/0177834 A1). As per exemplary claim 1 below, the claims of the copending application comprise substantially similar language and are considered to anticipate those of the instant application except where concerned with “receiving, using at least one processor, at 
The independent claims of the instant application are similar to the exemplary claim before, and are therefore likewise rejected in view of the similar co-pending claims 1, 11 and 12. The dependent claims depend from the rejected parent claims and are therefore rejected in kind for at least that reason. 
Instant Application
16/137,642
1. (Currently Amended) An online service abuser detection method, comprising: 

receiving, using at least one processor, at least one online message relating to an online social networking service (SNS) from at least one user of the SNS; storing, using the at least one processor, the received online message in a message queue associated with the SNS prior to the received online message being exposed to other users on the SNS; 

generating, using the at least one processor, feature data based on online messages received on the SNS from users identified as abusers of other users of the SNS, the users identified as abusers and the other users among a plurality of users of the SNS, the generated feature data associated with the identified abusers; 

generating, using the at least one processor, an abuser behavior model through machine learning based on the generated feature data associated with the identified abusers; 

calculating, using the at least one processor, an abuser probability for each user of the plurality of users of the SNS for each online message stored in the message queue of the SNS, each time each of the users of the SNS transmits a new message on the SNS by analyzing feature data accumulated with respect to each of the users using the abuser behavior model

determining, using the at least one processor, whether each of the users of the SNS is an abuser based on the calculated abuser probability for each of the users of the SNS. 


3. (Original) The online service abuser detection method of claim 1, further comprising: setting, using the at least one processor, for a determined abuser, an abuser- imperceptible restriction that is difficult to perceive by the abuser.



“…each time the individual user transmits a new message on the online messaging service…”






generating, by at least one server of an online messaging service, feature data associated with past activities of users pre-identified as abusers among-a plurality of users the online messaging service provided through a network; 




generating, by the at least one server, an abuser behavior model through machine learning with respect to the generated feature data; 

calculating, by the at least one server, an abuser probability for an individual user of the plurality of users of the online messaging service each time the individual user transmits a new message on the online messaging service by analyzing feature data accumulated with respect to the individual user through the abuser behavior model


determining, by the at least one server, whether each user of the plurality of users of the online messaging service is an abuser based on an abuser probability calculated for each of the users of the online messaging service and a desired abuser threshold; and 

restricting, by the at least one server, the new messagefrom the individual user on the online messaging service prior to the new message being transmitted to other users of the online messaging service based on results of the determining for the individual user.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (US 2008/0177834 A1) in view of Foster (US 2019/0065748 A1).

Regarding claim 1, Gruhl discloses: An online service abuser detection method, comprising: receiving, using at least one processor, at least one online message relating to an online social networking service (SNS) from at least one user of the SNS; 
Refer to at least [0026]-[0027] of Gruhl concerning “content of electronic postings to an on-line community “such as a website containing blogs, wikis, forums, chat rooms, etc.”
Refer to at least [0030] of Gruhl with respect to receiving postings from users.
storing, using the at least one processor, the received online message in a message queue associated with the SNS prior to the received online message being exposed to other users on the SNS; 
Refer to at least 121 in FIG. 1 and [0030] of Gruhl with respect to pre-screening the posts in a pre-screener. 
generating, using the at least one processor, feature data based on online messages received on the SNS  from users identified as abusers of other users of the SNS, the users identified as abusers and the other users among a plurality of users of the SNS, the generated feature data associated with the identified abusers; 
Refer to at least [0008], [0025], [0028], and [0037] of Gruhl with respect to well-behaved and misbehaved users and their associated metrics which are further stored in a database and usable for analysis. 
Refer to at least [0029] of Gruhl with respect to obtaining the metrics.
calculating, using the at least one processor, an abuser probability for each user of the plurality of users of the SNS for each online message stored in the message queue of the SNS, each time each of the users of the SNS transmits a new message on the SNS by analyzing feature data accumulated with respect to each of the users; and 
Refer to at least the abstract, [0010], and [0031] of Gruhl with respect to calculating a risk score for users responsible for the posts, on a per-post basis, and based on the metrics.
Refer further to at least [0033]-[0034] and [0041] of Gruhl with respect to further utilizing the risk score for analysis via machine learning. 
determining, using the at least one processor, whether each of the users of the SNS is [being abusive].
Refer to at least FIG. 2 and the abstract of Gruhl with respect to determining whether users are misbehaving.
Although Gruhl discloses metrics for misbehaving users, as well as categorizing misbehaving versus well-behaved users, Gruhl does not appear to disclose: generating, using the at least one processor, an abuser behavior model through machine learning based on the generated feature data associated with the identified abusers; [by analyzing feature data accumulated with respect to each of the users] using the abuser behavior model; [determining, using the at least one processor], whether each of the users of the SNS is an abuser based on the calculated abuser probability for each of the users of the SNS. However, Gruhl in view of Foster discloses: generating, using the at least one processor, an abuser behavior model through machine learning based on the generated feature data associated with the identified abusers; 
Refer to at least [0206]-[0207] of Foster with respect to machine learning for analyzing user behavior and risk, as well as retraining the data sets used to in the analysis. 
[by analyzing feature data accumulated with respect to each of the users] using the abuser behavior model; [determining, using the at least one processor], whether each of the users of the SNS is an abuser based on the calculated abuser probability for each of the users of the SNS.
Refer to at least the abstract, [0197]-[0198], and [0207] of Foster with respect to identifying troll users via the analysis. 
The teaching of Gruhl and Foster both concern analyzing user posts and assessing a user risk score. Both further concern using machine learning techniques. Accordingly, they are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Gruhl to further include a misbehaving users model and specific determinations of troll users for at least the reasons discussed in [0030]-[0031] of Foster (i.e., protecting behaving users by means of predictive and active social risk management).

Regarding claim 2, Gruhl-Foster discloses: The online service abuser detection method of claim 1, wherein the generating of the feature data comprises generating feature data associated with online messages of the users identified as abusers before the online messages of the users identified as abusers are exposed to the other users of the SNS; and the generating of the abuser behavior model comprises predicting behaviors of the abusers before the online messages of the users identified as abusers are exposed to the other users of the SNS based on feature data of the abusers and the abuser behavior model.
Refer to at least FIG. 2, [0031], and [0041] of Gruhl with respect to pre-screening and assessing posts before they are allowed to be submitted to the community website. 
Refer to at least [0206]-[0207] of Foster with respect to machine learning for analyzing user behavior and risk, as well as retraining the data sets used to in the analysis. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 3, Gruhl-Foster discloses: The online service abuser detection method of claim 1, further comprising: setting, using the at least one processor, for a determined abuser, an abuser- imperceptible restriction that is difficult to perceive by the abuser.
Refer to at least [0199] of Foster with respect to identified trolls being allowed to post but having their posts not be visible publically to other users.

Regarding claim 4, it is rejected for substantially the same reasons as claim 3 above (i.e., shadowbanning the user).

Regarding claim 5, it is rejected for substantially the same reasons as claim 3 above (i.e., the post not made public to other users being a form of claimed “limiting an exposure of a notification to the other users of a presence of new data in relation to the uploaded data”—the social network would inherently not notify users of non-public posts).

Regarding claim 6, Gruhl-Foster discloses: The online service abuser detection method of claim 1, wherein the feature data includes data relating to a plurality of features classified by a plurality of types; the method further comprises calculating per-type importance scores of the plurality of features through the machine learning; and the calculating of the abuser probability comprises calculating the abuser probability for each of the users based on data relating to features of a desired number of types selected based on the per-type importance scores among the feature data accumulated with respect to each of the users.
Refer to at least [0047], [0052], [0056], and [0104]-[0105] of Foster with respect to characteristics which are weighted in analyzing a risk score for users. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 7, Gruhl-Foster discloses: The online service abuser detection method of claim 1, wherein the determining comprises: determining whether the calculated abuser probability of each of the users exceeds a desired abuser probability threshold; and determining whether each of the users is an abuser based on results of the determining whether the calculated abuser probability of each of the users exceeds the desired abuser probability threshold.
Refer to at least [0060] and [0083] of Foster with respect to scoring suspect users, including comparison against a threshold.
This claim would have been obvious for substantially the same reasons as claim 1 above.

 Regarding claim 10, Gruhl-Foster discloses: The online service abuser detection method of claim 1, wherein the feature data includes an operation pattern of an abusive bot operating on the.
Refer to at least [0050], [0063], and [0208] of Foster with respect to bot detection. 
This claim would have been obvious for substantially the same reasons as claim 1 above.



Regarding independent claim 12, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 13-17, they are substantially similar to claims 2-6 above, and are therefore likewise rejected.

Regarding independent claim 18, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claim 19, Gruhl-Foster discloses: The non-transitory computer readable medium of claim 18, wherein the at least one processor is further caused to: receive a user feature snapshot file corresponding to the at least one user from a cache; perform the determining whether the at least one user is an abuser by determining whether the at least one user is an abuser of the SNS based on the calculated abuser probability score for the stored online message events in the message queue associated with the at least one user and the user feature snapshot file; and update the user feature snapshot file based on results of the determining whether the at least one user is an abuser.
Refer to at least [0028]-[0029] of Gruhl with respect to obtaining the metrics automatically and subsequent storage. 
Refer to at least [0206]-[0207] of Foster with respect to machine learning for analyzing user behavior and risk, as well as retraining the data sets used to in the analysis. 

Regarding claim 20, it is rejected for substantially the same reasons as claim 18 above (i.e., the citations and obviousness rationale).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl-Foster as applied to claims 1-7 and 10-20 above, and further in view of Official Notice.

Regarding claim 8, Gruhl-Foster does not disclose: further comprising: arranging and providing, using the at least one processor, information associated with each of the users determined to be abusers in order of the calculated abuser probability closest to the desired abuser probability threshold; and examining, using the at least one processor, the users determined to be abusers. However, the examiner hereby takes official notice that it was known in the art before the filing date of Applicant’s invention to implement GUI displays for malware detection and remediation systems with ordered display of anomalies / events / objects ranked according to e.g., their risk scores. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Gruhl-Foster to include “further comprising: arranging and providing, using the at least one processor, information associated with each of the users determined to be abusers in order of the calculated abuser probability closest to the desired abuser probability threshold; and examining, using the at least one processor, the users determined to be abusers” for the purpose of improving analyst workflow (i.e., easily identifying threats).  

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl-Foster as applied to claims 1-7 and 10-20 above, and further in view of Ramaswamy (US 2009/0299925 A1).

Regarding claim 9, Gruhl-Foster does not fully disclose:  wherein the feature data includes a number of content uploads per a desired first time interval, a number of community closings, a number of chatroom creations per a desired second time interval, a number of account enrollments with a same e-mail address, a number of comment uploads per a desired third time interval, a number of comment uploads per a fourth time interval in a single community, whether a community is available to the public, and whether content including a rich snippet is uploaded. However, Gruhl-Foster in view of Ramaswamy discloses: wherein the feature data includes a number of content uploads per a desired first time interval, a number of community closings, a number of chatroom creations per a desired second time interval, a number of account enrollments with a same e-mail address, a number of comment uploads per a desired third time interval, a number of comment uploads per a fourth time interval in a single community, whether a community is available to the public, and whether content including a rich snippet is uploaded.
Refer to at least [0043]-[0048] of Ramaswamy with respect to exemplary features, such as message content and metadata.
The teachings of Gruhl-Foster and Ramaswamy both concern preventing abusive behaviors via machine learning techniques and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Gruhl-Foster to include additional parameters for evaluating risk for at least the purpose of increasing an accuracy of the assessment from having additional indicators of misbehavior. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432